                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           STATESVILLE DIVISION
                           5:17-CR-00012-KDB-DSC
 USA                                        )
                                            )
    v.                                      )               ORDER
                                            )
 VICKIE JOY POTTER (4)                      )
                                            )

         THIS MATTER is before the Court upon motion of the Defendant pro se for

compassionate release based on the COVID-19 pandemic under 18 U.S.C. §

3582(c)(1)(A) and the First Step Act of 2018. (Doc. No. 103).

         Section 603(b) of the First Step Act amended § 3582(c)(1)(A), which

previously only allowed a court to reduce a term of imprisonment on motion of the

Director of Prisons (BOP). Now a court may entertain a motion filed by a

defendant: (1) after full exhaustion of all administrative rights to appeal a failure of

the BOP to bring a motion on his behalf; or (2) after lapse of 30 days from the

receipt of such a request by the warden of his facility, whichever is less.

         Here, Defendant was denied compassionate release by the warden on April

27, 2020 (Doc. No 101, Page 4). However, the motion fails to show that the

Defendant has fully exhausted her administrative rights to appeal a failure of the

BOP to bring a motion on her behalf. Defendant states that the Court has the

original denial letter by the warden filed with Defendant’s earlier motion (Doc. No.

101) and that she does not have a copy available to her to pursue her administrative

remedies. The Court will attach to this Order a copy of said denial letter so the




     Case 5:17-cr-00012-KDB-DSC Document 104 Filed 07/23/20 Page 1 of 2
Defendant may pursue her administrative remedies. Likewise, the Defendant

claims to suffer from severe asthma but fails to provide BOP medical records to

substantiate her claims. Therefore, the Court will not consider the merits of her

claim. United States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020) (denying motion for

compassionate release based on COVID-19 where defendant did not seek relief from

BOP).

        IT IS, THEREFORE, ORDERED, that the Defendant’s pro se motion for

compassionate release (Doc. No. 103), is DENIED without prejudice to a renewed

motion properly supported by evidence and after exhaustion of her administrative

remedies.

        SO ORDERED.


                               Signed: July 23, 2020




     Case 5:17-cr-00012-KDB-DSC Document 104 Filed 07/23/20 Page 2 of 2
